          Case 1:20-cv-01426-NONE-JLT Document 11 Filed 12/28/20 Page 1 of 10


1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   DECHERI HAFER,                                   ) Case No.: 1:20-cv-01426-NONE-JLT
                                                      )
12                   Plaintiff,                       ) ORDER DISMISSING THE COMPLAINT WITH
                                                      ) LEAVE TO AMEND
13            v.                                      )
                                                      )
14   UNKNOWN,
                                                      )
15                   Defendant.                       )
                                                      )
16                                                    )

17            On September 24, 2020, the plaintiff filed in the Central District of California a document

18   titled “Ex Parte Motion to Transfer Case to U.S. District Court.” (Doc. 1.) On October 6, 2020, the

19   Central District transferred the action to this Court. (Doc. 4.) On October 13, 2020, this Court issued

20   an order directing the plaintiff to file a motion to proceed in forma pauperis or pay the filing fee. (Doc.

21   6.) After reviewing plaintiff’s application (Doc. 9), the Court granted plaintiff’s motion to proceed in

22   forma pauperis on December 14, 2020. (Doc. 10). Because plaintiff fails to allege facts sufficient to

23   support her claims, the complaint is DISMISSED with leave to amend.

24   I.       Screening Requirement

25            When an individual seeks to proceed in forma pauperis, the Court is required to review the

26   complaint and shall dismiss a complaint, or portion of the complaint, if it is “frivolous, malicious or

27   fails to state a claim upon which relief may be granted; or . . . seeks monetary relief from a defendant

28   who is immune from such relief.” 28 U.S.C. § 1915A(b); 28 U.S.C. § 1915(e)(2).

                                                         1
      Case 1:20-cv-01426-NONE-JLT Document 11 Filed 12/28/20 Page 2 of 10


1            A plaintiff’s claim is frivolous “when the facts alleged rise to the level of the irrational or the

2    wholly incredible, whether or not there are judicially noticeable facts available to contradict them.”

3    Denton v. Hernandez, 504 U.S. 25, 32-33 (1992). In other words, a complaint is frivolous where the

4    litigant sets “not only the inarguable legal conclusion, but also the fanciful factual allegation.” Neitzke

5    v. Williams, 490 U.S. 319, 325 (1989).

6    II.     Pleading Standards

7            General rules for pleading complaints are governed by the Federal Rules of Civil Procedure. A

8    pleading must include a statement affirming the court’s jurisdiction, “a short and plain statement of the

9    claim showing the pleader is entitled to relief; and . . . a demand for the relief sought, which may

10   include relief in the alternative or different types of relief.” Fed. R. Civ. P. 8(a).

11           A complaint must give fair notice and state the elements of the plaintiff’s claim in a plain and

12   succinct manner. Jones v. Cmty. Redevelopment Agency, 733 F.2d 646, 649 (9th Cir. 1984). The

13   purpose of the complaint is to inform the defendant of the grounds upon which the complaint stands.

14   Swierkiewicz v. Sorema N.A., 534 U.S. 506, 512 (2002). The Supreme Court noted,

15           Rule 8 does not require detailed factual allegations, but it demands more than an
             unadorned, the-defendant-unlawfully-harmed-me accusation. A pleading that offers
16           labels and conclusions or a formulaic recitation of the elements of a cause of action will
             not do. Nor does a complaint suffice if it tenders naked assertions devoid of further
17           factual enhancement.

18   Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009) (internal quotation marks and citations omitted). Vague

19   and conclusory allegations do not support a cause of action. Ivey v. Board of Regents, 673 F.2d 266,

20   268 (9th Cir. 1982). The Court clarified further,

21           [A] complaint must contain sufficient factual matter, accepted as true, to “state a claim
             to relief that is plausible on its face.” [Citation]. A claim has facial plausibility when the
22           plaintiff pleads factual content that allows the court to draw the reasonable inference that
             the defendant is liable for the misconduct alleged. [Citation]. The plausibility standard is
23           not akin to a “probability requirement,” but it asks for more than a sheer possibility that
             a defendant has acted unlawfully. [Citation]. Where a complaint pleads facts that are
24           “merely consistent with” a defendant’s liability, it “stops short of the line between
             possibility and plausibility of ‘entitlement to relief.’
25
26   Iqbal, 556 U.S. at 679 (citations omitted). When factual allegations are well-pled, a court should

27   assume their truth and determine whether the facts would make the plaintiff entitled to relief; legal

28   conclusions are not entitled to the same assumption of truth. Id. The Court may grant leave to amend a

                                                           2
         Case 1:20-cv-01426-NONE-JLT Document 11 Filed 12/28/20 Page 3 of 10


1    complaint to the extent deficiencies of the complaint can be cured by an amendment. Lopez v. Smith,

2    203 F.3d 1122, 1127-28 (9th Cir. 2000) (en banc).

3    III.     Section 1983 Claims

4             An individual may bring an action for the deprivation of civil rights pursuant to 42 U.S.C. §

5    1983, which states in relevant part:

6             Every person who, under color of any statute, ordinance, regulation, custom, or usage, of
              any State or Territory or the District of Columbia, subjects, or causes to be subjected, any
7             citizen of the United States or other person within the jurisdiction thereof to the deprivation
              of any rights, privileges, or immunities secured by the Constitution and laws, shall be liable
8             to the party injured in an action at law, suit in equity, or other proper proceeding for redress.

9    42 U.S.C. § 1983. To state a cognizable claim under Section 1983, a plaintiff must allege facts from

10   which it may be inferred (1) he was deprived of a federal right, and (2) a person or entity who

11   committed the alleged violation acted under color of state law. West v. Atkins, 487 U.S. 42, 48

12   (1988); Williams v. Gorton, 529 F.2d 668, 670 (9th Cir. 1976).

13   IV.      Factual Allegations

14            Plaintiff alleges that she has suffered mistreatment, including alleged forced psychiatric

15   medication, transfers to mental hospitals, denial of a fair trial, “abuse of force, to prevent [plaintiff]

16   from speaking on the record,” imprisonment for more than a year for a trespassing infraction, unlawful

17   eviction, housing discrimination, and retaliation, among other things, and asserts that the Kern County

18   Superior Court has no jurisdiction over “federal housing discrimination.” (Doc. 1 at 2-3, 7, 9.)1

19            Plaintiff describes an alleged incident on October 1, 2013 when she was thrown to the ground,

20   placed in handcuffs, and dragged by a Kern County Sheriff’s Deputy, who arrested her for prostitution

21   and resisting arrest. (Id. at 4-5.) Plaintiff asserts that she filed a lawsuit against the Kern County

22   District Attorney’s Office around March 10, 2014 seeking $48,000,000, and claims several former

23   members of that office are now judicial officers on the Kern County Superior Court, which “controls

24   the Bakersfield U.S. District Court Jury [selection], resulting in bias by “all Judges at the United

25   State[s] Court on 19th Street Bakersfield, CA.” (Id. at 5-8, 12.) Plaintiff also alleges certain people in

26   Bakersfield have discriminated against her in evicting her from their hotels, resulting in plaintiff filing

27
     1
28     The Court notes that the pages in the filing were disorganized as filed, and the pages referenced are those noted on the
     filing by plaintiff. (See Doc. 1.)

                                                                   3
      Case 1:20-cv-01426-NONE-JLT Document 11 Filed 12/28/20 Page 4 of 10


1    a lawsuit seeking one billion dollars against them. (Id. at 8, 10-14.) Plaintiff claims that at a hearing on

2    her civil case, the judge did not allow her to speak and ruled against her. (Id. at 15.) Plaintiff asserts

3    she is “Illegally Denied an (O.R.) Release on (OR) misdemeanor allegations.” (Id. at 16.)

4    V.      Discussion and Analysis

5            The filing appears to be a motion to transfer the case, rather than a complaint. (See Doc. 1.) As

6    currently drafted, the plaintiff’s filing does not contain enough factual details to permit the Court to

7    draw the reasonable inference that any defendants are liable for the misconduct alleged. See Iqbal, 556

8    U.S. at 678. Plaintiff’s complaint does not comply with the requirements of Rule 8(a). Moreover,

9    plaintiff fails to identify any named defendants in the caption. The Court will grant plaintiff leave to

10   file an amended complaint to allow plaintiff to set forth her claims and provide additional and specific

11   factual details to the Court.

12           A.      Failure to Name Defendants

13           As a preliminary matter, the Court notes that plaintiff does not identify any defendants on the

14   caption page of the filing. See Fed. R. Civ. P. 10(a) (requiring that the title page of a complaint “name

15   all the parties”). This does not constitute a fatal defect. Silvis v. California Dept. of Corrections, No.

16   1:07-cv-00332-LJO-GSA PC, 2009 WL 806870, at *1 (E.D. Cal. Mar. 26, 2009) (Plaintiff’s failure to

17   name Defendant in the caption does not preclude him from pursuing a claim against Defendant "if the

18   allegations in the body of the [complaint] make it clear he is an intended defendant") (citing Rice v.

19   Hamilton Air Force Base Commissary, 720 F.2d 1082, 1086 (9th Cir. 1983)). However, to avoid

20   confusion, plaintiff is directed to list the names of all defendants she intends to sue in the caption of

21   any amended pleading she may file.

22           B.      Liability of the Arresting Officers

23           Plaintiff describes an alleged incident on October 1, 2013, where plaintiff alleges that she was

24   thrown to the ground, placed in handcuffs and dragged by a Kern County Sheriff’s Deputy, arresting

25   her for prostitution and resisting arrest. (Doc. 1 at 4-5.)

26           The Supreme Court of the United States determined the Due Process Clause of the Fourteenth

27   Amendment protects individuals who have not yet been convicted of a crime "from the use

28   of excessive force that amounts to punishment." Graham v. Connor, 490 U.S. 386, 388 (1989).

                                                           4
      Case 1:20-cv-01426-NONE-JLT Document 11 Filed 12/28/20 Page 5 of 10


1    However, allegations of excessive force during an arrest are analyzed under the Fourth Amendment,

2    which prohibits arrests without probable cause or other justification. Id. ("claim[s] that law

3    enforcement officials used excessive force in the course of making an arrest, investigatory stop, or

4    other 'seizure' . . . are properly analyzed under the Fourth Amendment's 'objective reasonableness'

5    standard"); see also Chew v. Gates, 27 F.3d 1432, 1440 (9th Cir. 1994) ("the use of force to effect an

6    arrest is subject to the Fourth Amendment's prohibition on unreasonable seizures"). The Supreme

7    Court explained:

8           As in other Fourth Amendment contexts . . . the "reasonableness" inquiry in an excessive
            force case is an objective one: the question is whether the officers' actions are "objectively
9           reasonable" in light of the facts and circumstances confronting them, without regard to their
            underlying intent or motivation. An officer's evil intentions will not make a Fourth
10
            Amendment violation out of an objectively reasonable use of force; nor will an officer's
11          good intentions make an objectively unreasonable use of force constitutional.

12   Graham, 490 U.S. at 396-97 (1989) (internal citations omitted). In applying this standard, the Ninth
13   Circuit instructs courts to consider "the totality of the circumstances and . . . whatever specific factors
14   may be appropriate in a particular case." Bryan v. MacPherson, 630 F.3d 805, 826 (9th Cir. 2010).
15          In Graham, the Supreme Court set forth factors to be considered in evaluating whether a use of
16   force was reasonable, "including the severity of the crime at issue, whether the suspect poses an
17   immediate threat to the safety of the officers or others, and whether he is actively resisting arrest or
18   attempting to evade arrest by flight." Id., 490 U.S. at 396 (citing Tennessee v. Garner, 471 U.S. 1, 8-9
19   (1985)). The Court may also consider "whether officers administered a warning, assuming it was
20   practicable." George v. Morris, 736 F.3d 829, 837-38 (9th Cir. 2013) (citing Scott v. Harris, 550 U.S.
21   372, 381-82 (2007)). Ultimately, the "reasonableness" of the actions "must be judged from the
22   perspective of a reasonable officer on the scene, rather than with the 20/20 vision of
23   hindsight." Graham, 490 U.S. at 396.
24          Assuming all facts alleged in the filing as true, it appears the facts alleged could support a
25   claim for excessive force against the arresting officers. See Watkins v. City of Oakland, 145 F.3d
26   1087, 1090-93 (9th Cir. 1998); Priester v. City of Riviera Beach, 208 F.3d 919, 927 (11th Cir. 2000).
27   However, plaintiff’s filing does not identify the arresting officers and does not include complete
28   factual allegations related to the incident, such that the Court can determine whether there exists a

                                                          5
      Case 1:20-cv-01426-NONE-JLT Document 11 Filed 12/28/20 Page 6 of 10


1    cognizable claim for excessive force. Plaintiff will be provided an opportunity to file an amended

2    pleading curing these deficiencies.

3           C.      Housing Discrimination

4           It appears plaintiff is attempting to state a claim for housing discrimination. Plaintiff alleges

5    certain people in Bakersfield have discriminated against her in evicting her from their hotels, resulting

6    in plaintiff filing a lawsuit seeking one billion dollars against them. (Doc. 1 at 8, 10-14.)

7           The Fair Housing Amendments Act ("FHAA") "extended the Fair Housing Act's protection

8    against discrimination in the sale or rental of housing to those with disabilities." Budnick v. Town of

9    Carefree, 518 F.3d 1109, 1114 (9th Cir. 2008). It is unlawful to "discriminate against any person in the

10   terms, conditions, or privileges of sale or rental of a dwelling, or in the provision of services or

11   facilities in connection with such dwelling, because of a handicap." 42 U.S.C. § 3604(f)(2)(A). A

12   plaintiff can establish a discrimination claim under a theory of disparate treatment, or disparate impact,

13   or failure to make reasonable accommodations. See Budnick, 518 F.3d at 1114 (9th Cir.

14   2008); Gamble v. City of Escondido, 104 F.3d 300, 304-05 (9th Cir. 1997).

15          Disparate treatment means a disabled person is treated less favorably than a non-disabled

16   person because of the person's disability. See Budnick, 518 F.3d at 1113-14; Int'l Bhd. of Teamsters v.

17   United States, 431 U.S. 324, 335 n. 15 (1977). Disparate impact means actions that while a defendant

18   may not have intended to discriminate against a disabled person, the actions still had a discriminatory

19   effect. See Budnick, 518 F.3d at 1118; Int'l Bhd. of Teamsters, 431 U.S. at 335 n. 15.

20          Discrimination in the rental of housing includes the "refusal to make reasonable

21   accommodations in rules, policies, practices, or services, when such accommodations may be

22   necessary to afford [the disabled individual] equal opportunity to use and enjoy a dwelling." 42 U.S.C.

23   § 3604(f)(3)(B). To show discrimination based on failure to provide a reasonable accommodation, a

24   plaintiff must demonstrate that: (1) he or she suffers from a handicap as defined by the Fair Housing

25   Act; (2) the defendant knew or reasonably should have known of the plaintiff's handicap; (3)

26   accommodation of the handicap may be necessary to afford plaintiff an equal opportunity to use and

27   enjoy the dwelling; and (4) defendant refused to make such accommodation. Giebeler v. M & B

28   Associates, 343 F.3d 1143, 1147 (9th Cir.2003) (citation omitted). Whether a requested

                                                          6
      Case 1:20-cv-01426-NONE-JLT Document 11 Filed 12/28/20 Page 7 of 10


1    accommodation is required "is highly fact-specific, requiring case-by-case determination." United

2    States v. California Mobile Home Park Mgmt. Co., 29 F.3d 1413, 1418 (9th Cir. 1994).

3            If plaintiff is seeking a raise a claim for housing discrimination, plaintiff fails to provide

4    enough factual details to support it. If plaintiff chooses to file an amended complaint, she shall

5    consider the above legal standards and correct the deficiencies.

6            D.      Mental Injury

7            Plaintiff claims she has suffered mistreatment, including alleged forced psychiatric medication

8    and transfers to mental hospitals. (Doc. 1 at 7, 9.) Plaintiff is advised that the Prison Litigation Reform

9    Act provides that “[n]o Federal civil action may be brought by a prisoner confined in a jail, prison, or

10   other correctional facility, for mental or emotional injury suffered while in custody without a prior

11   showing of physical injury.” 42 U.S.C. § 1997e(e). The physical injury “need not be significant but

12   must be more than de minimis.” Oliver v. Keller, 289 F.3d 623, 627 (9th Cir. 2002)) (back and leg

13   pain and canker sore de minimis); see also Pierce v. County of Orange, 526 F.3d 1190, 1211-13 (9th

14   Cir. 2008) (bladder infections and bed sores, which pose significant pain and health risks to

15   paraplegics such as the plaintiff, were not de minimis). Therefore, plaintiff may not recover for

16   emotional distress caused unless she also shows she suffered a physical injury.

17           E.      Access to the Courts

18           Plaintiff appears to raise allegations of denial of a fair trial and “abuse of force, to prevent

19   [plaintiff] from speaking on the record,” seeming to suggest that unnamed defendants denied plaintiff

20   access to the courts. (See Doc. 1 at 2-3, 7, 9.) Petitioner claims that at a hearing on her civil case, the

21   judge did not allow her to speak and ruled against her. (Id. at 15.) This does not state a claim.

22           All inmates have a constitutional right to access to the courts. See Lewis v. Casey, 518 U.S.

23   343, 346 (1996); Phillips v. Hust, 588 F.3d 652, 655 (9th Cir. 2009); Ching v. Lewis, 895 F.2d 608,

24   609 (9th Cir. 1990). However, this right is limited to challenging their criminal conviction via direct

25   appeal, collaterally through a habeas corpus petition and to vindicate civil rights in actions brought

26   under 42 U.S.C. § 1983. Lewis, at 353, n. 3, 354-355. This right is guaranteed only at the pleading

27   stage and does not include the right to discover the cases or to litigate them effectively once they are

28   filed. Id. at 354-355.

                                                           7
      Case 1:20-cv-01426-NONE-JLT Document 11 Filed 12/28/20 Page 8 of 10


1           In addition to demonstrating official acts frustrating the inmate's litigation, where a prisoner

2    asserts a backward-looking denial of access claim, he must show the loss of a "nonfrivolous" or

3    "arguable" underlying claim. See Christopher v. Harbury, 536 U.S. 403, 413-414 (2002). The

4    underlying claim must be set forth in the pleading claiming a denial of access to the courts "as if it

5    were being independently pursued." Id. at 417. Finally, the plaintiff must specifically allege the

6    "remedy that may be awarded as recompense but not otherwise available in some suit that may yet be

7    brought." Id. at 415.

8           To establish the first element, the inmate must show he suffered an "actual injury." Lewis, 518

9    U.S. at 348. An "actual injury" is "actual prejudice with respect to contemplated or existing litigation,

10   such as the inability to meet a filing deadline or to present a claim." Id. The failure to demonstrate an

11   actual injury is jurisdictional. Alvarez v. Hill, 518 F.3d 1152, 1155 (9th Cir. 2008) (“Failure to show

12   that a ‘nonfrivolous legal claim had been frustrated’ is fatal”).

13          Plaintiff fails to set forth sufficient allegations to support a claim regarding access to courts.

14   Should the plaintiff wish to pursue such a claim, she shall consider the above legal standards.

15          F.      Bias

16          Plaintiff asserts that she filed a lawsuit against the Kern County District Attorney’s Office

17   around March 10, 2014 seeking $48,000,000, and claims several former members of that office are

18   now judicial officers on the Kern County Superior Court, which “controls the Bakersfield U.S. District

19   Court Jury [selection], resulting in bias by “all Judges at the United State[s] Court on 19th Street

20   Bakersfield, CA.” (Doc. 1 at 5-8, 12.)

21          "Whenever a party to any proceeding in a district court makes and files a timely and sufficient

22   affidavit that the judge before whom the matter is pending has a personal bias or prejudice either

23   against him or in favor of any adverse party, such judge shall proceed no further therein, but another

24   judge shall be assigned to hear such proceeding." 28 U.S.C. § 144; see also Pesnell v. Arsenault, 543

25   F.3d 1038, 1043 (9th Cir. 2008), abrogated on other grounds in Simmons v. Himmelreich, 136 S. Ct.

26   1843 (2016). Section 144 expressly conditions relief upon the filing of a timely and legally sufficient

27   affidavit. United States v. Azhocar, 581 F.2d 735, 738 (9th Cir. 1978).

28

                                                          8
         Case 1:20-cv-01426-NONE-JLT Document 11 Filed 12/28/20 Page 9 of 10


1             A judge must disqualify himself if "his impartiality might be reasonably questioned," 28

2    U.S.C. § 455(a), or if "he has a personal bias or prejudice concerning a party, or personal knowledge

3    of disputed evidentiary facts concerning a party, or personal knowledge of disputed evidentiary facts

4    concerning the proceeding," 28 U.S.C. § 455(b)(1). However, the bias must arise "from an

5    extrajudicial source" and cannot be based solely on information gained in the course of the

6    proceedings. Pesnell, 543 F.3d at 1043-44 (citing Liteky v. United States, 510 U.S. 540, 114 S. Ct.

7    1147 (1994)).

8             "[J]udicial rulings alone almost never constitute a valid basis for a bias or partiality

9    motion." Id. at 1044 (quoting Liteky, 510 U.S. at 555). "In and of themselves . . . they cannot possibly

10   show reliance upon an extrajudicial source; and can only in the rarest circumstances evidence the

11   degree of favoritism or antagonism required . . . when no extrajudicial source is involved." Liteky, 510

12   U.S. at 555. Judicial bias or prejudice formed during current or prior proceedings is sufficient for

13   recusal only when the judge's actions "display a deep-seated favoritism or antagonism that would

14   make fair judgment impossible." Id.; Pesnell, 543 F.3d at 1044. "'[E]xpressions of impatience,

15   dissatisfaction, annoyance, and even anger' are not grounds for establishing bias or impartiality, nor

16   are a judge's efforts at courtroom administration." Pesnell, 543 F.3d at 1044 (quoting Liteky, 510 U.S.

17   at 555-56).

18            The objective test for determining whether recusal is required is whether a reasonable person

19   with knowledge of all the facts would conclude that the judge's impartiality might reasonably be

20   questioned. United States v. Johnson, 610 F.3d 1138, 1147 (quotation marks and citation omitted).

21   "Adverse findings do not equate bias." Id. at 1148.

22            Plaintiff has not provided any arguments that tend to show bias. Plaintiff’s naked assertions

23   that several former members of the Kern County District Attorney’s Office are now judicial officers2

24   are not sufficient to show bias. Accordingly, the Court will dismiss any such claims with leave to

25   amend.

26   ///

27
     2
28    Notably, none of the judges holding court at the 19th street courthouse has ever been Kern County Assistant District
     Attorneys.

                                                                  9
      Case 1:20-cv-01426-NONE-JLT Document 11 Filed 12/28/20 Page 10 of 10


1    VI.      Conclusion and Order

2             Plaintiff has not alleged sufficient facts to support her claims. However, the Court will provide

3    plaintiff with one opportunity to file an amended complaint that sets forth facts sufficient to support

4    her claims. See Noll v. Carlson, 809 F.2d 1446, 1448-49 (9th Cir. 1987); see also Lopez, 203 F.3d at

5    1128 (dismissal of a pro se complaint without leave to amend for failure to state a claim is proper only

6    where it is obvious that an opportunity to amend would be futile). The amended complaint must

7    reference the docket number assigned to this case and must be labeled “First Amended Complaint.”

8             Plaintiff is advised that an amended complaint supersedes the original complaint. Forsyth v.

9    Humana, Inc., 114 F.3d 1467, 1474 (9th Cir. 1997); King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987).

10   In addition, the amended complaint must be “complete in itself without reference to the prior or

11   superseded pleading.” Local Rule 220. Once plaintiff files an amended complaint, the original

12   pleading no longer serves any function in the case. Finally, plaintiff is warned that “[a]ll causes of

13   action alleged in an original complaint which are not alleged in an amended complaint are waived.”

14   King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1986) (citing London v. Coopers & Lybrand, 644 F.2d

15   811, 814 (9th Cir. 1981)). Based upon the foregoing, the Court ORDERS:

16            1.     Plaintiff’s complaint is DISMISSED with leave to amend; and

17            2.     Within thirty days from the date of service of this order, plaintiff SHALL file a first

18                   amended complaint or a notice of voluntary dismissal of the action.

19   If plaintiff fails to comply with this order to file a first amended complaint, the action may be

20   dismissed for failure to prosecute and failure to obey the Court’s order.

21
22   IT IS SO ORDERED.

23         Dated:   December 27, 2020                           /s/ Jennifer L. Thurston
24                                                       UNITED STATES MAGISTRATE JUDGE

25
26
27
28

                                                         10
